DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The amendments to the Abstract and to the Specification filed 7/29/2022 are acceptable and have been entered. 

Claim Objections
Claims 73 and 87 are objected to because of the following informalities: On line 10 of claim 73 and on line 2 of claim 87, the term “the” should be inserted before the term “tissue” since this tissue has been introduced in the preamble of claim 73.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 73-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 73, independent claim 73 has been amended to recite “the catheter being placed in a package with the at least three needle guiding elements deployed in an open configuration, wherein the at least three needle guiding elements are retracted relative to the catheter body to be ready to use”.  Due to the wording, it is unclear if this amendment requires (1) the “open configuration” to be one where the at least three needle guiding elements are retracted relative to the catheter body so that in they are ready to use (i.e. the “open configuration” is defined as the configuration where the at least three needle guiding elements are retracted relative to the catheter body) or requires (2) the “open configuration” to be a configuration that the at least three needle guiding elements must be retracted from in order to be ready to use (i.e. the “open configuration” is defined as a configuration where the at least three needle guiding elements are not retracted relative to the catheter body). Based on the disclosure and Applicant’s remarks accompanying the amendment, it appears that the latter (2) is the interpretation intended to be applied to the claim. For the sake of examination, this is the interpretation applied to the claim. Claims 74-89 are rejected due to their dependence on claim 73.
Re claims 74-79, independent claim 73 has been amended to recite that, when the catheter is placed in a package, the at least three needle guiding elements are deployed in “an open configuration” and are “retracted relative to the catheter body to be ready to use” while claims 74-79 still refers to the at least three needle guiding elements as having “a retracted position” (first introduced in claim 74) where the at least three needle guiding elements are “constrained within the catheter body” (claim 75) and “a deployed configuration” (first introduced in claim 74) where the at least three needle guiding elements “extend outward from the catheter body” (claim 76). Although claim 73 does not define what constitutes the “open configuration”, Para 155, 156, 179 and 180 of the Specification appear to set forth that the “open configuration” is also one where the at least three needle guiding elements extend outward from the catheter body. Therefore, it is unclear if the “open configuration” introduced in claim 73 and the “deployed configuration” of claim 74 are the same configuration or different configurations. Additionally, it is unclear if the “retracted” position of claim 73 is the same as or different from the “retracted configuration” of claim 74. For the sake of examination, the “open configuration” of claim 73 is interpreted as being the same as the “deployed configuration” of claim 74 and the “retracted” position of claim 73 is interpreted as being the same as the “retracted configuration” of claim 74.
In view of the 112(b) issues and interpretations (for the sake of examination) set forth above and in order to overcome those issues, it is suggested to amend claim 73 to recite “the catheter placed in a package with the at least three needle guiding elements deployed in a deployed configuration, wherein the at least three needle guiding elements are configured to be retracted relative to the catheter body from the deployed configuration to a retracted configuration to be ready to use” and to amend claim 74 to recite “wherein the at least three needle guiding elements are movable between [[a]] the retracted configuration and [[a]] the deployed configuration”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 73-80, 84 and 87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards et al. (US Pat 5,588,960) in view of Fojtik et al. (PG PUB 2012/0010524).
Re claim 73, Edwards discloses a catheter 20 (Fig 1,2; it is noted that all reference characters cited below refer to Fig 1,2 unless otherwise noted) for injection of fluid into tissue outside of an inner wall of a target vessel of a human patient (it is noted that the italicized text constitutes functional language and, therefore, “fluid” is not a part of the claimed invention; Col 2, Lines 63-66 disclose that the catheter 20 is structurally capable of injecting fluid into tissue outsides an inner wall of a target vessel of a human patient and, therefore, this limitation is met), the catheter including: a catheter body 22 having a central axis 27 extending in a longitudinal direction (as seen in Fig 2), at least three needle guiding elements 52 (four needle guiding elements 52 are seen in Fig 1,3) adapted to advance outwardly toward an interior wall of a target vessel (it is noted that the italicized text constitutes functional language; this limitation is met in view of Col 3, Lines 36-39 and 43-47), at least three needles 41 (four needles 41 are seen in Fig 1,3), wherein each needle of the at least three needles is disposed within a respective needle guiding element of the at least three needle guiding elements (as seen in Fig 1), the at least three needles adapted to be advanced outwardly relative to the at least three needle guiding elements and guided by the at least three needle guiding elements (it is noted that the italicized text constitutes functional language; this limitation is met in view of Col 6, Lines 50-55), the at least three needles having a distal opening  43 (Fig 4) for fluid delivery into tissue outside of the inner wall of the target vessel (it is noted that the italicized text constitutes functional language; this limitation is met in view of Col 3, Lines 29-34), wherein the at least three needle guiding elements can be deployed in an deployed configuration (as seen in Fig 2; the “open/deployed configuration” is when the guiding elements 52 are extended out of the catheter body 22) and a retracted configuration relative to the catheter body to be ready to use (not shown but inherent in Col 6, Lines 26-31 that disclose that the guiding elements 52 are only moved to extend out of the catheter body 22 after the catheter body 22 has reached its desired position – accordingly, when the guiding elements 52 are within the catheter body 22, they are in a “retracted configuration”). Edwards does not disclose the catheter being placed in a package with the at least three needle guiding elements deployed in the open/deployed configuration.
Fojtik, however, teaches a packaged catheter 10 (Fig 7B) comprising an inner instrument 20 (Fig 1) that can be deployed in an open/deployed configuration relative to an outer member 40 (as seen in Fig 1) or retracted into a retracted configuration relative to the outer member (as seen in Fig 2), wherein the catheter is placed in a package 80 (Fig 7A,7B) with the inner instrument deployed in the open/deployed configuration (as seen in Fig 7A,7B) for the purpose of storing and transporting the catheter (Claim 18). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Edwards to include the catheter in a package with the at least there needle guiding elements deployed in the open/deployed configuration, as taught by Fojtik, for the purpose of storing and transporting the catheter (Claim 18). 
Re claim 74, Edwards discloses that the at least three needle guiding elements are movable between the retracted configuration and the deployed configuration (Col 6, Lines 26-31).
Re claim 75, Edwards discloses that the at least three needle guiding elements are configured to be constrained within the catheter body in the retracted configuration (as set forth in Col 3, Lines 43-47 and 59-64, the guiding elements 52 are constrained within the guide tubes 56 of the catheter body at all times, including when in the “retracted configuration”).
Re claim 76, Edwards discloses that the at least three needle guiding elements are adapted to extend outwardly from the catheter body in the deployed configuration (as seen in Fig 1,2).
Re claim 77, Edwards discloses that the deployed configuration allows the at least three needles to extend outwardly from the at least three needle guiding element (as see in Fig 1,2) for injection of an ablative fluid (it is noted that the italicized text constitutes a functional limitation and, therefore, an “ablative fluid” is not a part of the claimed invention; this limitation is met in view of Col 3, Lines 29-34).
Re claim 78, Edwards discloses that the at least three needle guiding elements and the at least three needles are retracted within the catheter body in the retracted configuration for delivery into the human patient (Col 6, Lines 26-31 discloses that the guiding elements 52 and needles 41 are only advanced out of the catheter body 22 once the catheter body “has been desirably positioned within urethra 146”; accordingly, they must be in the “retracted configuration” during delivery into the human patient).
Re claim 79, Edwards discloses that a distal portion (the “distal portion” being the entirety of the guiding elements 52 that reside in guide tubes 56 when the guiding elements 52 are in the “deployed configuration”, as seen in Fig 2) of the at least three needle guiding elements are in line with a longitudinal axis 27 of the catheter body in the retracted configuration (as seen in Fig 2, a proximal section of the “distal portion” is aligned with axis 27 even when in the “deployed configuration” – therefore, this portion would also be aligned with axis 27 in the “retracted configuration)).
Re claim 80, Edwards discloses that the at least three needle guiding elements comprise plastic (Col 3, Lines 36-39).
Re claim 84, Edwards discloses a handle 63 adapted to move the at least three needles out of the at least three needle guiding elements (via distal movement of knob 72; Col 6, Lines 34-44 and 50-55).
Re claim 87, Edwards discloses an external source of fluid (inherent as both the “lidocaine” and the “suitable compound or biocompatible resin” must originate from a “source”, Col 7, Lines 14-25) for injection into tissue outside of the inner wall of the target vessel (it is noted that the italicized text constitutes functional language; this limitation in met in view of Col 7, Lines 14-25 that disclose that the fluid can be delivered to voids 158 formed in tissue 151).  

Claims 81 and 88 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards et al. (US Pat 5,588,960)/Fojtik et al. (PG PUB 2012/0010524)  in view of Lee (US Pat 5,203,777).
Re claim 81, Edwards/Fojtik disclose all the claimed features except a radiopaque marker. Lee, however, teaches a urethral catheter 110 (Fig 6A; Col 4, Line 52), like that of Edwards, comprising a catheter body 112 (Fig 6A) having a radiopaque marker 120 (Fig 6A) located near a distal end 114 (Fig 6A) of the catheter body (as seen in Fig 6A) for the purpose of enabling medical personnel to accurately determine the rotational orientation of the catheter in the body (Col 7, Lines 60-63). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Edwards/Fojtik to include a radiopaque marker, as taught by Lee, for the purpose of enabling medical personnel to accurately determine the rotational orientation of the catheter in the body (Col 7, Lines 60-63). 
Re claim 88, Edwards/Fojtik disclose all the claimed features except a radiopaque marker near a distal end of the at least three needle guiding elements. Lee, however, teaches a urethral catheter 110 (Fig 6A; Col 4, Line 52), like that of Edwards, comprising a catheter body 112 (Fig 6A) having a radiopaque marker 120 (Fig 6A) located near a distal end 114 (Fig 6A) of the catheter body (as seen in Fig 6A) for the purpose of enabling medical personnel to accurately determine the rotational orientation of the catheter in the body (Col 7, Lines 60-63). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Edwards/Fojtik to include a radiopaque marker, as taught by Lee, for the purpose of enabling medical personnel to accurately determine the rotational orientation of the catheter in the body (Col 7, Lines 60-63). One of ordinary skill in the art would recognize that placing a radiopaque marker (like that of Lee) near the distal end of Edwards’ catheter body 22 would result in the radiopaque marker also being “near a distal end of the at least three needle guiding elements” 52 as the term “near” is a relative term and Edwards’ needle guiding elements extend from the distal portion 22b of the catheter body 22.

Claims 82 and 83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards et al. (US Pat 5,588,960)/Fojtik et al. (PG PUB 2012/0010524) in view of Minar et al. (PG PUB 2006/0271135).
Re claims 82 and 83, Edwards discloses that the at least three needle guiding elements comprise one layer of plastic (Col 3, Lines 36-39) but Edwards/Fojtik does not disclose that the at least three needle guiding elements include a second layer (claim 82) of a different plastic (claim 83). Minar, however, teaches an electrically conductive inner member 210 (Fig 5; comparable to the conductive material of the Edwards’ needles 41) covered by a first layer 212 (Fig 5) of plastic (polyimide, Para 26) and a second layer 214 (Fig 5) of a different plastic (ETFE, Para 26) for the purpose of providing redundant insulation to enhance reliability of the insulation (Para 26). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Edwards/Fojtik to include the at least three needle guiding elements with two layers of different plastics, as taught by Minar, for the purpose of providing redundant insulation to enhance reliability of the insulation (Para 26).

Claims 85 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards et al. (US Pat 5,588,960)/Fojtik et al. (PG PUB 2012/0010524) in view of Altman et al. (US Pat 6,416,510).
Re claim 85, Edwards/Fojtik disclose all the claimed features except that an injection volume of fluid of the catheter is less than 1 mL. Altman, however, teaches a fluid delivery catheter including an injection volume of fluid less than 1 mL (Col 21, Lines 8-21; an inner diameter (D) of 0.03 cm and a length (L) of 100 cm results in an internal fluid volume of 0.07065 mL because the formula for internal volume of a tube is L*π*(D/2)2 – see the below formula) for the purpose of providing good control of the drug dosage being delivered from the catheter (Col 21, Lines 19-21). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Edwards/Fojtik to include the injection volume of fluid of the catheter being less than 1 mL, as taught by Altman, for the purpose of providing good control of the drug dosage being delivered from the catheter (Col 21, Lines 19-21).
                
                    L
                    *
                     
                    π
                    *
                     
                    
                        
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                    =
                    1000
                     
                    m
                    m
                    *
                     
                    π
                    *
                     
                    
                        
                            
                                
                                    
                                        
                                            0.3
                                             
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                    =
                    70.65
                     
                    m
                    
                        
                            m
                        
                        
                            3
                        
                    
                    =
                    0.07065
                     
                    m
                    L
                     
                
            
Re claim 86, as set forth in the rejection of claim 73 above, the “fluid” is not a part of the claimed invention; therefore, the prior art of record is not required to explicitly disclose that the fluid injected by the claimed “catheter” is alcohol. Since Edwards is structurally capable of delivering fluid in the form of alcohol, this limitation is met.

Claim 89 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards et al. (US Pat 5,588,960)/Fojtik et al. (PG PUB 2012/0010524) in view of Frojd et al. (PG PUB 2008/0135443).
Re claim 89, Edwards as modified by Fojtik in the rejection of claim 73 above discloses a package that can be sterilized (Para 43 of Fojtik) but does not explicitly disclose that the package is sterile. Frojd, however, teaches a packaging of substantially similar design to that of Fojtik (both have a base and a cover) that not only provides storage and transportation but also ensures sterility of the medical instrument therein (Para 6,8,46). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Edwards/Fojtik to include the packaging as sterile, as taught by Frojd, for the purpose of promoting sterility and sanitary conditions (Para 46).

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but are moot in view of the present rejections that no longer utilize the previously-cited Bevier reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783